      Case 1:17-cv-01898-AJN-JLC Document 139 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   

  Optima Media Group Limited, et al.,

                        Plaintiffs,
                                                                               17-cv-01898 (AJN)
                 –v–
                                                                                     ORDER
  Bloomberg, L.P.,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The parties are instructed to identify the portions of the previously designated deposition

testimony that they propose to play live at trial and those they propose be admitted without being

played live by October 1, 2020.



       SO ORDERED.

 Dated: September 29, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
